DETAILED ACTION
Allowable Subject Matter
Claim(s) 1, 7, and 8 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method for decoding video data, the method comprising: decoding reference information of a current block from a bitstream, the reference information indicating a position of a reference region used to predict the current block, the reference region being a pre-reconstructed region spatially adjacent to the current block; determining, based on the reference information, the reference region for the current block among a plurality of candidate regions pre-defined in a decoding apparatus; and predicting the current block based on the reference region, wherein the plurality of candidate regions includes a first candidate region including a top neighboring region to the current block and a top-right neighboring region to the current block.  However, the closest prior art does not teach a second candidate region including a left neighboring region to the current block and a bottom-left neighboring region to the current block, and a third candidate region including the top neighboring region to the current block and the left neighboring region to the current block, wherein the decoded reference information equal to a first value indicates the first candidate region is used as the reference region for the current block, wherein the decoded reference information equal to a second value indicates that the second candidate region is used as the reference region for the current block, wherein the decoded reference information equal to a third value indicates that the third candidate region is used as the reference region for the current block, and wherein the current block is predicted using only some pixels, not all of pixels in the reference region. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487